Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
5.	Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. (3GPP TSG-RAN WG1 Ad-Hoc NR#2, R1-1710994, “UE identification and HARQ for URLLC UL grant-free”, dated June, 2017) in view of YOSHIMOTO et al. (US Pub. No: 2019/0229843 A1). 
Regarding claim 21, Nokia et al. teach a user equipment (UE) (see page 1, Introduction) comprising: scrambling at least data for a Physical Uplink Shared Channel (PUSCH), using a parameter specific for Grant Free transmission (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of a grant-free initial transmission being scrambled from the UE using grant-free RNTI/parameter, is mentioned and also see page 1, under section 1, 4th para wherein the network configuring UL data transmission for  UE without UL grant being performed, is mentioned and also see page 1, section 2.1 and page 2, proposal 1); and transmitting the PUSCH and the data to a base station, via Grant Free transmission (see page 3, under section 2.2, 8th para wherein same HARQ process ID being used by the grant-free initial transmission of uplink data using grant-free RNTI from the UE to the gNB, is mentioned).
Nokia et al. teach the above user equipment comprising the above functions of scrambling at least data and transmitting the PUSCH as mentioned above, but Nokia et al. is silent in teaching the above user equipment comprising a memory storing instructions and at least one processor configured to process the instructions to perform the above functions and scrambling at least data of Cyclic Redundancy Check (CRC) for a Physical Uplink Shared Channel (PUSCH), using a parameter specific for Grant Free transmission.
However, YOSHIMOTO et al. teach a user equipment (see Abstract and Fig.9 for UE) comprising a memory storing instructions (see Fig.9, block 201 and para [0163]) and at least one processor (see Fig.9, block 202/controller/processor) configured to process the instructions to perform the above functions (see para [0165]) and scrambling at least data of Cyclic Redundancy Check (CRC) for a Physical Uplink Shared Channel (PUSCH), using a parameter specific for Grant Free transmission (see para [0166] wherein the higher layer processing unit 201 of UE adding CRC parity bits to the uplink data & the CRC parity bits are generated using the uplink data, is mentioned, also see para [0169] wherein the controller 202 of UE generating a Cyclic Redundancy Check (CRC) for data sequence of UCI and the CRC  being encrypted (scrambled) with an identifier unique to the grant-free transmission terminal that can be used, is mentioned and also see para [0069]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above user equipment of Nokia et al. to include a memory storing instructions and at least one processor configured to process the instructions to perform the above functions and also to include scrambling at least data of Cyclic Redundancy Check (CRC) for a Physical Uplink Shared Channel (PUSCH) using a parameter specific for Grant Free transmission, 
Regarding claim 28, Nokia et al. teach a method for a user equipment (UE) (see page 1, Introduction), the method comprising: scrambling at least data for a Physical Uplink Shared Channel (PUSCH), using a parameter specific for Grant Free transmission (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of a grant-free initial transmission being scrambled from the UE using grant-free RNTI/parameter, is mentioned and also see page 1, under section 1, 4th para wherein the network configuring UL data transmission for UE without UL grant being performed, is mentioned and also see page 1, section 2.1 and page 2, proposal 1); and transmitting the PUSCH and the data to a base station, via Grant Free transmission (see page 3, under section 2.2, 8th para wherein same HARQ process ID being used by the grant-free initial transmission of uplink data using grant-free RNTI from the UE to the gNB, is mentioned).
Nokia et al. teach the above method for user equipment comprising scrambling at least data for a Physical Uplink Shared Channel (PUSCH), using a parameter specific for Grant Free transmission as mentioned above, but Nokia et al. is silent in teaching the above method for user equipment comprising scrambling at least data of Cyclic Redundancy Check (CRC) for a Physical Uplink Shared Channel (PUSCH), using a parameter specific for Grant Free transmission.
of Cyclic Redundancy Check (CRC) for a Physical Uplink Shared Channel (PUSCH), using a parameter specific for Grant Free transmission (see para [0166] wherein the higher layer processing unit 201 of UE adding CRC parity bits to the uplink data & the CRC parity bits are generated using the uplink data, is mentioned, also see para [0169] wherein the controller 202 of UE generating a Cyclic Redundancy Check (CRC) for a data sequence of a UCI and the CRC  being encrypted (scrambled) with an identifier unique to the grant-free transmission terminal that can be used, is mentioned and also see para [0069]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method for user equipment of Nokia et al. to include scrambling at least data of Cyclic Redundancy Check (CRC) for a Physical Uplink Shared Channel (PUSCH), using a parameter specific for Grant Free transmission, disclosed by YOSHIMOTO et al. in order to provide an effective mechanism for efficiently performing retransmission control for small size data in grant-free multiple access where the base station apparatus accommodates a large number of terminal apparatuses in wireless communication system.
Regarding claims 22 and 29, Nokia et al. and YOSHIMOTO et al. together teach the UE/method according to claims 21 and 28 respectively.
Nokia et al. further teach the UE/method according to claims 21 and 28, 

Regarding claims 23 and 30, Nokia et al. and YOSHIMOTO et al. together teach the UE/method according to claims 21 and 28 respectively.
Nokia et al. further teach the UE/method according to claims 21 and 28, wherein the parameter is a Radio Network Temporary Identifier (RNTI) for Grant Free transmission (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of a grant-free initial transmission being scrambled from the UE using grant-free RNTI/parameter, is mentioned).
Regarding claims 24 and 31, Nokia et al. and YOSHIMOTO et al. together teach the UE/method according to claims 21 and 28 respectively.
Nokia et al. further teach the UE/method according to claims 21 and 28, wherein the parameter is configured to be used by the base station for scheduling of retransmission of the PUSCH and the data (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of a grant-free initial transmission being scrambled from the UE using grant-free RNTI/parameter, is mentioned and also see page 1, section 2.1, 1st para).
Regarding claims 25 and 32, Nokia et al. and YOSHIMOTO et al. together teach the UE/method according to claims 21 and 28 respectively.
Nokia et al. further teach the UE/method according to claims 21 and 28, wherein
the parameter is a parameter for a Reference Signal sequence and is specific for the UE (see page 2, under section 2.1, proposal 1 wherein for a URLLC UE with grant-free, wherein preamble is reused as the reference signal for data demodulation, is mentioned).
Regarding claims 26 and 33, Nokia et al. and YOSHIMOTO et al. together teach the UE/method according to claims 21 and 28 respectively.
YOSHIMOTO et al. further teach the UE/method according to claims 21 and 28, wherein the at least one processor is configured to process the instructions to scramble the data and the PUSCH using the parameter/wherein the scrambling is performed by scrambling the data and the PUSCH using the parameter (see para [0169] wherein the controller 202 of UE generating a Cyclic Redundancy Check (CRC) for a data sequence of a UCI and the CRC  being encrypted (scrambled) with an identifier unique to the grant-free transmission terminal that can be used, is mentioned and also see paragraphs [0069] & [0133] wherein the identifier being used to encrypt (scramble) the identification signal, the uplink data channel and the uplink control channel, is mentioned) (and the same motivation is maintained as in claims 21 and 28).
Regarding claims 27 and 34, Nokia et al. and YOSHIMOTO et al. together teach the UE/method according to claims 21 and 28 respectively.
Nokia et al. further teach the UE/method according to claims 21 and 28, 
wherein the parameter is different from a Cell RNTI (C-RNTI) (see page 3, under section 2.2, 8th para wherein same HARQ process ID being used by the grant-free initial transmission of uplink data using grant-free RNTI from the UE, is mentioned and the retransmission of any grant-based TBs from the UE being scrambled by the C-RNTI (which C-RNTI is different from grant-free RNTI), is mentioned).
Response to Arguments
6.	Applicant' s arguments filed on 03/22/2022 with respect to new claims 21-34 are moot under the new ground(s) of rejection made over Nokia et al. in view of YOSHIMOTO et al. (US Pub. No: 2019/0229843 A1) as presented in the current office action.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOU et al. (US Pub. No: 2018/0375636 A1) disclose mechanisms of performing sCCE mapping using different sCCE mapping methods for transmitting/receiving a downlink channel in a wireless communication system.
CAO et al. (US Pub. No: 2019/0090269 A1) disclose mechanisms for a user equipment for switching between grant-free uplink wireless transmissions and grant-based uplink wireless transmissions.
ZHANG et al. (US Pub. No: 2020/0068606 A1) disclose embodiments for grant-free transmission solution for various use cases and for various UE states in a wireless communication system.
Babaei et al. (US Pub. No: 2018/0042043 A1) disclose mechanisms for grant validation in a wireless device in a wireless communication system.
Dinan (US Pub. No: 2017/0272199 A1) disclose mechanisms that enable operation of carrier aggregation in multicarrier communication systems.
Babaei et al. (US Pub. No: 2018/0324772 A1) disclose mechanisms relating to hybrid automatic repeat request operation in multicarrier communication systems.

8.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	3/24/2022